             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 1 of 14



 1

 2

 3

 4
                    UNITES STATES DISTRICT COURT FOR THE
 5                    WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 6

 7
     JESSICA BENTON, SHELBY                        No. 2:20-CV-01174- RAJ
 8   BRYANT, ANNE MARIE
     CAVANAUGH, ALYSSA GARRISON,
 9
     AND CLARE THOMAS,                             REPLY TO DEFENDANT’S
10            Plaintiff,                           RESPONSE TO PLAINTIFF’S
         v.                                        MOTION FOR TEMPORARY
11                                                 RESTRAINING ORDER
     CITY OF SEATTLE,
12              Defendant.
13

14   I.    The Use of Force at Issue Followed a Federal Injunction Halting Chief
            Best’s Directive to Cease Use of CCW and a Reiteration of the TRO as
15          Status Quo, Rendering it Distinct from Force Meted Out Before Judicial
            Restraint and Underscoring Need for an Order of Cessation of Use by this
16
            Court
17
           SPD’s repeated use of projectiles, chemical irritants, and blast balls against
18
     protesters has turned streets - public forums – into a warzone and functioned as a
19

20
     de facto protest tax where only individuals who can afford to be outfitted safely to

21   withstand munitions are able to exercise 1st Amendment and speak out against

22   police brutality.
23
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 1                                Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
               Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 2 of 14



 1         Contrary to the City’s assertion that SPD is abiding by this Court’s orders,
 2
     the actions of Seattle Police Department officers on July 25, 2020, belies any
 3
     claim of good faith engagement with the community, and instead demonstrates
 4
     that immediately subsequent to Judge Robart’s order enjoining implementation of
 5
     Chief Best’s directive to implement the city ordinance regulating use of crowd
 6

 7   control weapons,     SPD became emboldened and amplified its use of crowd

 8   control weapons. The stipulated preliminary injunction has failed to protect the
 9
     public and protesters’ exercise of political speech where SPD cannot – or will not
10
     – stop indiscriminately and overusing CS gas, blast balls, and projectile guns.
11
     Accordingly, this Court should grant the relief sought by Plaintiffs and issue a
12
     Temporary Restraining Order.
13

14         The inhibitive nature of SPD’s overbroad and excessive force met out on

15   the streets of Seattle means individuals like plaintiffs who want to be in the streets
16
     cannot – without equipping themselves to withstand munitions discharged
17
     without sufficient justification – participate in constitutionally protected political
18
     speech.
19
           On July 25, 2020, munitions were fired at retreating protesters – such an
20

21   act against even a retreating enemy during war time would be regarded as a war

22   crime, but here, rather than a similarly armed foe, SPD detonated blast balls,
23
     lobbed projectiles, and sprayed CS gas at mothers and students and reporters and
     REPLY TO DEFENDANT’S RESPONSE TO                      SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                      4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 2                                 Renton, WA 98059
                                                           Phone: (206) 715-4248
                                                           Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 3 of 14



 1   union organizers and youth as they ran from their city police force. The
 2
     irreparable harm is burdening this constitutional right with a condition precedent
 3
     to protest: gear for safety such that it is impossible to exercise timely, responsive
 4
     political speech.
 5
           Absent from the City’s response is a recognition of the political nature of
 6

 7   this misuse of policing by the Seattle Police Department. At the City level,

 8   Chief Best and the Mayor are aligned against the City Council’s push for
 9
     defunding: “The Mayor does not agree with the City Council and a majority of
10
     the people of Seattle who believe we need to substantially reduce the size and
11
     scope of the police department. The simple fact is that the Mayor does not like
12
     our plan and has a strong ideological opposition to it.” Available at:
13

14   https://twitter.com/CMLGonzalez/status/1291113079929860097.                Regarding

15   this joint Mayoral-Chief mission, both Ms. Durkan and Ms. Best have come
16
     under fire for half-truths, omissions, and misstatements as they seek to halt the
17
     Defunding movement. See e.g. “Seattle’s Mayor and Police Chief Keep
18
     Gaslighting     the     City    About      Funding      SPD,”        available     at
19
     https://www.thestranger.com/slog/2020/08/04/44222028/seattles-mayor-and-
20

21   police-chief-keep-gaslighting-the-city-about-defunding-spd.

22         Indeed, the power dynamic must be underscored: SPD, under color of
23
     law, is wielding toxins, explosives, and projectiles against the very people that
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 3                                Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 4 of 14



 1   are calling for the Department’s own disbandment. In the weeks leading up to
 2
     July 25, 2020, Seattle Police Officer’s Guild President Mike Solan was stoking
 3
     the flames of division and vilifying protesters writ large. On July 19, 2020, he
 4
     referred to demonstrators as a scourge, referring to “evil,” “Marxism” and
 5
     “Domestic Terrorism”, encouraging followers to “Hold The Line”
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     REPLY TO DEFENDANT’S RESPONSE TO                   SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                   4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 4                              Renton, WA 98059
                                                        Phone: (206) 715-4248
                                                        Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 5 of 14



 1   Available
 2
     at:https://twitter.com/realmikesolan/status/1285077641054175232?s=20, last
 3
     accessed August 6, 2020.
 4
        On July 24, 2020, less than 24 hours before SPD unleashed munitions on the
 5
     residents of this city, SPOG President Sloan posted the Motion before Temporary
 6

 7   Restraining Order before Judge Robart to Twitter, referring to hope for the

 8   “Ignored Majority,” and suggesting that good will win over evil:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     REPLY TO DEFENDANT’S RESPONSE TO                   SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                   4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 5                              Renton, WA 98059
                                                        Phone: (206) 715-4248
                                                        Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 6 of 14



 1   Available at: https://twitter.com/realmikesolan/status/1286889629308710913, last
 2
     accessed August 6, 2020.
 3
           This Court must act to preserve the Plaintiffs’ ability to exercise their 1st
 4
     Amendment right without a burdensome tactical outfit, a product of the City’s
 5
     creation by failing to restrain or properly supervise its officers on the streets
 6

 7   wielding weapons of war against residents.

 8   II.   Plaintiffs’ Claims Diverge from Plaintiffs’ Claims in Black Lives Matter
            Seattle-King County, et. al., v. City of Seattle, No. C20-0887RAJ (W.D.
 9
           Wash.)
10
           The City posits that “a modification…to an outright prohibition removes
11
     the life-safety considerations creating potentially dangerous circumstances.” Dkt.
12
     21, p. 21, ¶¶14-17, maintaining that “[t]his Court has already determined that both
13

14   constitutional rights and public safety can be protected and safeguarded with the

15   City’s continued ability to access – should a serious public safety need arise –
16
     blast balls and, in extremely rare situations, teargas.” Dkt. 21, p.3, ¶¶ 2-5. [Is this
17
     missing something? It seems to only state the City’s position and not detail how
18
     Plaintiff’s claims diverge from those of the plaintiffs in the other lawsuit]
19
           But here, the brazen actions by SPD of attacking retreating protesters, and
20

21   engaging in excessive, unnecessary, and unlimited use of projectiles, OC spray,

22   and blast balls, was a clear “we won” to the protesters on the streets from the
23
     Seattle Police Department, jubilant in the delayed implementation of the detested
     REPLY TO DEFENDANT’S RESPONSE TO                       SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                       4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 6                                  Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 7 of 14



 1   city ordinance. As evidenced by declarations from Plaintiffs here and in BLM et.
 2
     al v. City of Seattle detailing the actions on July 25, 2020, it does not appear as if
 3
     SPD is capable of or willing to discern public protesters from criminal assailants
 4
     it seeks to apprehend, such that protesters writ large become enemies, and public
 5
     safety considerations encompass SPD officers only.
 6

 7         Moreover, Plaintiffs here have shown how the failure of the city to

 8   supervise or competently limit the use of these weapons has necessitated tactical
 9
     gear to enjoy the right to protest. Stated differently, while plaintiffs in BLM et. al.
10
     v. City of Seattle argued the unlawful force and harm to protesters chilled and has
11
     ability to chill First Amendment speech, i.e., “I will forego protesting because I
12
     do not want a projectile indiscriminately shot at my eye,” here Plaintiffs argue
13

14   that the inability of SPD to follow this Court’s order and judiciously wield

15   munitions means that a protester – to be able to actually protest in the streets
16
     safely (as opposed to foregoing this most precious right) must obtain tactical gear,
17
     even when they are simply marching peacefully.
18
           Thus, Plaintiffs point to the chilling effect this reality not just could have,
19
     but did have, for Plaintiffs and surely many like them, who after witnessing the
20

21   display by SPD on July 25, 2020 (an assured show of force) had to obtain more

22   protection before returning to engage in political speech.
23
     REPLY TO DEFENDANT’S RESPONSE TO                       SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                       4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 7                                  Renton, WA 98059
                                                            Phone: (206) 715-4248
                                                            Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 8 of 14



 1   III.   Plaintiffs Are Likely to Succeed on the Merits Because the City’s Use of
             Force Is Unconstitutional.
 2

 3          Far from “sporadic or isolated” violations of individuals protesters’ rights,

 4   here we have a pattern and tacitly approved policy wherein SPD can use crowd
 5   control weapons with impunity. Because the violations are repeated, despite
 6
     reiterated court orders, rather than allow SPD to wield the discretion to utilize
 7
     these weapons against protesters, a cessation order should issue. This Court
 8
     provided SPD an opportunity to exercise and demonstrate restraint and in
 9

10   response it showed what it could – and would – do to protesters without having

11   these weapons simply removed from these officers’ hands.
12      1. The City’s Actions Violate the First Amendment
13
            The First Amendment reflects a “profound national commitment” to the
14
     principle that “debate on public issues should be uninhibited, robust, and wide-
15
     open.” N. Y. Times Co. v. Sullivan, 376 U.S. 254, 270 (1964).
16

17          The failure of SPD to abide by this Court’s order have compromised this

18   long-regarded forum and have turned sites of protest into cost-inhibitive, limited,
19   and dangerous forum for speech.
20
            Taking into consideration the declarations from protesters on the streets on
21
     July 25, 2020 – both in the instant case as well as in Black Lives Matter Seattle-
22
     King County, et. al., v. City of Seattle, No. C20-0887RAJ (W.D. Wash.) – this
23
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 8                                Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 9 of 14



 1   Court can see how and why protesters, like Plaintiffs here, cannot safely engage
 2
     in political speech while SPD has these weapons, or can do so only if they obtain
 3
     cost-prohibitive protective gear.
 4
           Even assuming there were 50 individuals who engaged in or threatened
 5
     violence, in a disparate fashion, at different locations across the city on July 25,
 6

 7   2020, that is less than 1% of the 7,000 protesters estimated in attendance by the

 8   City. Black Lives Matter, 20-cv-887, Dkt. 83, at ¶¶13-14.
 9
           But Plaintiffs and many like them have their 1st Amendment rights
10
     conditioned upon obtaining gear sufficient to withstand SPD’s use of munitions at
11
     an afternoon rally against police brutality. The chilling effect is not speculative
12
     but real: Plaintiffs who had the knowledge and funds had to wait until their
13

14   protective gear arrived; Plaintiffs without such knowledge find themselves facing

15   obstacles to engage in political speech during a critical political moment.
16
           On this record, the Court should grant a TRO with cessation of use ordered
17
     where there is a persistent pattern of police misconduct that persists
18
     notwithstanding this Court’s orders reiterating the TRO and in direct conflict with
19
     the rights of individuals on the streets.
20

21      2. The City’s Actions Violate the Fourth Amendment

22

23
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 9                                Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 10 of 14



 1         Here Plaintiffs were not engaged in serious criminal behavior but still were
 2
     targeted by SPD and subject to CS gas. Nelson v. City of Davis, 685 F.3d 867,
 3
     880 (9th Cir. 2012),
 4
           The record is devoid of any meaningful attempt by SPD to constrain its
 5
     munitions use on July 25, 2020 such that it did not impact hundreds of protesters,
 6

 7   even when supposedly justified against an individual or several actors. The record

 8   is replete with examples of SPD deviating from this Court’s order, as protesters
 9
     continued to distill in declarations over the past 48 hours in Black Lives Matter
10
     Seattle-King County, et. al., v. City of Seattle, No. C20-0887RAJ (W.D. Wash.).
11
     IV.   Plaintiffs Will Suffer Irreparable Harm Unless the Court Grants Their
12         Motion
13
           Protests have been called for in the city continuously unless and until the
14
     demands from the community are met by elected officials.
15
           A “colorable First Amendment claim” is “irreparable injury sufficient to
16

17   merit the grant of relief.” Warsoldier v. Woodford, 418 F.3d 989, 1001 (9th Cir.

18   2005)((internal quotation marks omitted). Because constitutional violations can
19   often not be adequately remedied through damages, the Ninth Circuit does “not
20
     require a strong showing of irreparable harm for constitutional injuries.” Cuviello
21
     v. City of Vallejo, 944 F.3d 816, 833 (9th Cir. 2019).
22

23
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 10                               Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 11 of 14



 1         Irreparable injury has already occurred in the streets of Seattle through
 2
     interrupted speech, suppressed speech, deterred speech, and both physical and
 3
     emotional injury caused by excessive force by SPD on peaceful protestors.
 4
     Peaceful protestors are leaving Seattle demonstrations out of fear for their
 5
     personal safety and for the physical injuries sustained at the hands of SPD in
 6

 7   exercising their First Amendment rights.

 8         Plaintiff Benton, asthmatic, was only able to exercise political speech for
 9
     45 minutes before SPD decided to dispense chemical sprays into the air, chilling
10
     speech and dispersing even folks distant from the officers. She tried to search for
11
     a mask to purchase locally and was found wanting, ultimately having to delay
12
     protest until she secured a gas mask.
13

14         Plaintiff Garrison increased her protective equipment, finding in each

15   instance a need to obtain more equipment for the varying weapons employed by
16
     SPD: projectiles, blast balls, and OC spray.      She finally determined it was
17
     impossible to protest safely without a respirator and, after expending $200, was
18
     able to feel comfortable to go back to protest while SPD’s tactics remain
19
     uncurbed.
20

21         Plaintiff Cavanaugh, 54, wants to return to protest in the streets but is

22   unsure of the tactical gear that could keep her safe considering what she
23
     witnessed on July 25, 2020. She must seek guidance from other protesters on
     REPLY TO DEFENDANT’S RESPONSE TO                    SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                    4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 11                              Renton, WA 98059
                                                         Phone: (206) 715-4248
                                                         Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 12 of 14



 1   what kinds of and how to obtain different tactical gear that will keep her safe.
 2
     Unlike the other plaintiffs, for whom money, time or availability was a
 3
     prohibition to equipment, Plaintiff Cavanaugh simply does not know where to
 4
     begin and cannot navigate the intricacies of navigating the various dangers and
 5
     the attendant protective gear.
 6

 7         Plaintiff Thomas, a parent, had brought her teenage daughter along to both

 8   May Day and Women’s marches in Seattle without incident. But after a helmet
 9
     was insufficient for Thomas on July 25, 2020, and having witnessed the tactics of
10
     SPD against protesters, will not go back without a gas mask, respirator, and knee
11
     pads. A parent in our city cannot fathom attending a protest because a helmet is
12
     insufficient to protect her from our police force as she engages in political speech.
13

14   Her teenaged daughter will not attend, because SPD has made it so that

15   individuals with families must consider whether their loved ones will be safe
16
     from SPD’s munitions.
17
           Plaintiff Benton missed six protests, and 3 days of political speech, as she
18
     awaited the protective gear found necessary after experiencing SPD’s unbridled
19
     crowd control responses.
20

21   V.    The Balance of Equities and Public Interest Weigh in Favor of an
            Injunction
22

23
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 12                               Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
            Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 13 of 14



 1         “The fact that [Plaintiffs] have raised serious First Amendment questions
 2
     compels a finding that . . . the balance of hardships tips sharply in [Plaintiffs’]
 3
     favor.” Cmty. House, Inc. v. City of Boise, 490 F.3d 1041, 1059 (9th Cir. 2007)
 4
     (internal quotation marks omitted).
 5
           Plaintiffs have shown irreparable and concrete harm because SPD’s actions
 6

 7   block their ability to exercise their First Amendments rights and violate their

 8   Fourth Amendment freedom from excessive force.
 9
           By contrast, the relief Plaintiffs seek does little, if any, harm to the City,
10
     which has other methods to respond that have not been shown to be insufficient,
11
     nor would they. A taser, for example, is useful and, when deployed by any
12
     number of the 150 officers on scene on July 25, 2020, for example, could have
13

14   been quite effective against individuals that SPD dubbed necessary to restrain or

15   incapacitate.
16
           But efficacy is not a goal. Protesters are regarded as an enemy. And when
17
     engaging with that enemy, contrary to the City’s assertion, the clear and repeated
18
     recitation of this Court’s orders does not guide the hand of SPD in exercising
19
     restraint or judicious use of crowd control munitions on the ground. Accordingly,
20

21   it is now proper for this Court to, on balance, order a complete cessation in use of

22   OC spray, blast balls, and a 40-mm launcher where SPD is unable at current to
23
     utilize these munitions as provided for by their own policy: when reasonable,
     REPLY TO DEFENDANT’S RESPONSE TO                     SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                     4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 13                               Renton, WA 98059
                                                          Phone: (206) 715-4248
                                                          Fax: (250) 900-2664
             Case 2:20-cv-01174-RAJ Document 23 Filed 08/06/20 Page 14 of 14



 1   necessary, and proportionate. SPM 8.300-POL-5(3), 8.300-POL-10(3), 8.300-
 2
     POL-11(7),
 3
     VI.    Conclusion
 4
            Eight years of federal oversight, a reiterated TRO, and the recitation of
 5
     same before each shift have failed to restrain the disproportionate and
 6

 7   unconstitutional use of force by SPD officers against protesters from the

 8   community. This Court must not guide the hand of SPD in exercising a restraint -
 9
     a proven impossibility – but instead limit the availability of these harmful,
10
     misused weapons of war.
11
             Plaintiffs respectfully request that the Court grant their request for
12
     preliminary relief, and immediately enjoin the City from using as “crowd control
13

14   weapons” - OC spray, blast balls, and a 40-mm launcher, until this Court makes a

15   determination of findings related to contempt after an evidentiary hearing in BLM
16
     et. al v. City of Seattle.
17

18
                                                                  _________________
19                                                                J. Talitha Hazelton
20                                                                WSBA NO. | 52460

21

22

23
     REPLY TO DEFENDANT’S RESPONSE TO                   SMITH LAW, LLC
     PLAINTIFF’S MOTION FOR TEMPORARY                   4301 NE 4th St. PO Box 2767
     RESTRAINING ORDER | 14                             Renton, WA 98059
                                                        Phone: (206) 715-4248
                                                        Fax: (250) 900-2664
